Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claims 1-20 are presented for Examination.

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1. Claims 1 -5, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a) Claims 1, 19 recites,
“at least one computer memory that is not a transitory signal and that comprises instructions executable by at least one processor to: 
responsive to a computer simulation having a first context and a computer simulation controller having a first voltage, present a human-perceptible indication of low voltage; and 
responsive to the computer simulation having a second context and the computer simulation controller having the first voltage, not present the human-perceptible indication of low voltage”




The judicial exception is not integrated into a practical application because processor is merely tool to analyze the received context and the first voltage and present or not presenting a human-perceptible indication of low voltage. The processor is recited at high-level of generality and does not discuss how the context is determined and how the indication is presented. Such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.

 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above  with respect  to integration of the abstract idea into a practical application, the additional element of a processor  to present or not present a human-perceptible indication of low voltage 
b) Claim 2, recites “The device of Claim 1, comprising the at least one processor”.
Claim 2 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element, processor, does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

c) Claim 3 recites “at least one display device configured for control by the at least one processor to present a computer simulation.”
Claim 3 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element, display device, does not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
d) Claim 4 recites the device comprising the “the computer simulation controller.”
Claim 4 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element, the computer simulation controller, does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
e) Claim 5 recites the device comprising the “wherein the first context comprises at least one simulation event associated with a period greater than a period of use associated with the first voltage...”
Claim 5 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
                                                                  Claim Rejections - 35 USC § 102
      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


      Claims 1-4, 6, 9, 11 /are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamada et.al.(U.S Patent Application Publication 2008/0119273; hereinafter “Yamada”; Reference cited by applicant].
Regarding claims 1, 19, Yamada discloses, a device comprising: 
 [“The main memory 33 is a storage area used by the CPU 30, and stores a game program or the like necessary for processing performed by the CPU 30 as necessary..”, 0061; Fig.2]: 
      responsive to a computer simulation having a first context and a computer simulation controller having a first voltage [“ a controller 7 for providing the game apparatus main body 5 with operation information required to play a game, for example, information required for operating characters displayed on the game screen. .  The CPU 30 causes the player character appearing in the virtual game space to make a motion in accordance with the key data Da or the like obtained from the controller 7 and updated, and displays the virtual game space on the monitor 2..”, 0104; “the CPU 30 determines whether or not the player has pressed the HOME button of the controller 7 (step 13).   ...“, 0105 ;( i.e. simulating a game having the first context of pressing the HOME key); “The CPU 30 also establishes the wireless connection with the controller 7 and obtains information on the controller 7 (controller ID, battery voltage data, etc.) from the controller 7.  The CPU 30 uses the obtained battery voltage data to calculate the remaining battery amount,” 0103; 0096 ;( i.e the battery voltage data obtained from the controller corresponds to the first voltage)], present a human-perceptible indication of low voltage [“a remaining battery amount of a predetermined level or lower.  The notification means, when the power insufficiency determination means determines that the power is insufficient, notifies the power insufficiency”, 0010   “... When displaying the HOME button menu on the monitor 2, the CPU 30 displays the remaining battery amount checking images BV1 through BV4 each representing the remaining battery amount of the controller 7. “, 0106;”... the remaining battery amount image BV1 indicates that the remaining battery amount of the controller 7 of 1P...and the battery needs to be replaced (recharged)”, 0092; Fig.10; (i.e BV1 presenting a low voltage as illustrated in Fig.10 in response to the first context)]; and 
     responsive to the computer simulation having a second context and the computer simulation controller having the first voltage, not present the human-perceptible indication of low voltage [0102-0103; 0096; “...when the HOME button has not been pressed, the CPU 30 advances the processing to step 15”, 0105; Fig.12,; “the CPU 30 executes battery counter update processing, and advances the processing to the next step.  Hereinafter, with reference to FIG. 13, the battery counter update processing will be described in detail”, 0107; ( i.e. with the battery voltage data obtained from the controller, not pressing the HOME key corresponds to a second context and does not present the remaining battery image that needs to be recharged)].
   Regarding claim 2, Yamada discloses the at least one processor [“CPU 30”, Fig.2].  
Regarding claim 3, Yamada discloses, at least one display device configured for control by the at least one processor to present a computer simulation [0104].  
Regarding claim 4, Yamada discloses, the computer simulation controller [“controller 7”, Fig.2].  

Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


   Claims 6, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1 in view of Albouyeh et.al.(U.S Patent Application Publication 2009/0258713; hereinafter “Albouyeh”; Reference cited by applicant].
Regarding claims 6, 20 Yamada discloses,    responsive to an active computer simulation controller having a voltage satisfying a low voltage threshold, [0010; 0104-0106; 0092; Fig.10 ;( i.e the controller connected to the gaming apparatus and displaying the remaining battery is the active controller)] 
 However Yamada does not expressly disclose generate a human-perceptible indication of a spare computer simulation controller, responsive to input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller.  
Albouyeh, also teaches, 
responsive to an active computer simulation controller having a low voltage [0008; “The fault detector 117 can detect any of a variety of problematic conditions, which are to be considered a failure of a controller 130. For example, a wireless controller 130 can be out of transmission range of the wireless transceiver 116. A battery powered controller 130 can run out of charge...” 0031; (i.e detecting out of charge/ low voltage of an active controller)]
Further Albouyeh teaches, generate a human-perceptible indication of a spare computer simulation controller [0005; “When in an active state controller input is conveyed to the console 110 and interpreted. When in a fail-over state, a controller 130 is being used as a back-up to automatically substitute for a one of the active controllers 130 should a failure occur. An inactive state is any state in which a controller 130 is inaccessible for use by console 110. One inactive state can be a failed state, where the controller is unable to properly communicate with the console 110. Controllers 130 can include state indicators 132 and/or state adjustors 134 to indicate and/or adjust the enablement state of a controller 130”, 0025; 0031; ( i.e in response to failure of an active controller , providing indication of a substitute controller and changing the substitute/ spare controller  to an active state)]
responsive to input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller [“Unlike conventional arrangements, when one controller 130 fails, 
Albouyeh also discloses, the active computer simulation controller [0029; Fig.1].  
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Albouyeh. Albouyeh teaching of automatically substituting with a fail- over controller upon failure of an active controller will substantially improve Yamada’s system to prevent time-out conditions by switching to another controller when the remaining amount of battery voltage of the active controller is low.
Regarding claim 7, Yamada discloses at least one computer memory that is not a transitory signal and that comprises instructions executable by at least one processor to [0061; Fig.2]:
 responsive to an active computer simulation controller having a voltage satisfying a low voltage threshold, [0104-0105; “...The player can check, on the monitor 2, the remaining battery amount of the controller 7 that he/she is using and also the remaining battery amounts of the controllers 7..”, 0106; 0092; Fig.10; (i.e the controller connected to the gaming apparatus and displaying the remaining battery is the active controller)] and 

 In the same field of endeavor (e.g. a set of controllers communicatively linked to the gaming console and when the active controller fails, the fail-over controller is automatically substituted) Albouyeh, also teaches, 
responsive to an active computer simulation controller having a low voltage [0008; “The fault detector 117 can detect any of a variety of problematic conditions, which are to be considered a failure of a controller 130. For example, a wireless controller 130 can be out of transmission range of the wireless transceiver 116. A battery powered controller 130 can run out of charge...” 0031; (i.e detecting out of charge/ low voltage of an active controller)].
Further Albouyeh teaches,  generate a human-perceptible indication of a spare computer simulation controller [0005; “When in an active state controller input is conveyed to the console 110 and interpreted. When in a fail-over state, a controller 130 is being used as a back-up to automatically substitute for a one of the active controllers 130 should a failure occur. An inactive state is any state in which a controller 130 is inaccessible for use by console 110. One inactive state can be a failed state, where the controller is unable to properly communicate with the console 110. Controllers 130 can include state indicators 132 and/or state adjustors 134 to indicate and/or adjust the enablement state of a controller 130”, 0025; 0031; ( i.e in response to failure of an active controller , providing indication of a substitute controller and changing the substitute/ spare controller  to an active state)]

responsive to input received from the spare computer simulation controller, automatically execute a log in of at least one of: a user, and/or the spare computer simulation controller [“Unlike conventional arrangements, when one controller 130 fails, another controller 130 (i.e., a back-up controller having a fail-over enablement state) can be automatically substituted.  Game play can be optionally paused during the substitution while one controller 130 is switched for another to give a user time to physically shift controllers 130.  In another embodiment, the substitution can occur transparently to the running game, which prevents time-out conditions from occurring”, 0024-0025].
Albouyeh also discloses, the active computer simulation controller [0029; Fig.1].  
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Albouyeh. Albouyeh teaching of automatically substituting with a fail- over controller upon failure of an active controller will substantially improve Yamada’s system to prevent time-out conditions by switching to another controller when the remaining amount of battery voltage of the active controller is low.

Regarding claim 8, Yamada discloses, the at least one processor [“CPU 30”, Fig.2].  

Regarding claim 10, Albouyeh discloses, the active computer simulation controller [0029; Fig.1].  
Regarding claim 11, Yamada discloses, receive signals from the spare and active computer simulation controllers indicating voltages associated with the respective spare and active computer simulation controllers [0070; 0096-0097; “The remaining battery amount represented by each of the remaining battery amount checking images BV1 through BV4 is obtained by referring to the remaining battery amount data Dc regarding each controller 7 .. Regarding the controllers 7 which are not connected to the game apparatus main body 5, the remaining battery amount is represented with blank (namely, for example, ..”, 0106;(i.e the controllers that are actively being used is the active controller and the controllers which are not connected is spare controller. Fig.10 illustrates the voltage indication of the active and spare controllers)].  
Regarding claim 12,  Yamada, wherein the input comprises at least one gesture[ “when the controller 7 including the acceleration sensor 701 is dynamically accelerated by a hand of the player, various motions and/or positions of the controller 7 can be calculated by processing an acceleration signal generated by the acceleration sensor 701.”, 0083];  
 Albouyeh also teaches wherein the input comprises at least one gesture [0032]


Regarding claim 14, Yamada discloses a haptic indication presented on the spare computer simulation controller [“...The controller 7 can generate a sound or vibration in accordance with the transmission data which is wirelessly transmitted from the communication unit 6 of the game apparatus main body 5 and received by a communication section 75 (FIG. 7) in the controller 7. “, 0058].  
Albouyeh teaches, wherein the human-perceptible indication of a spare computer simulation controller [0037]
Regarding claim 15, Albouyeh teaches, wherein the human-perceptible indication of a spare computer simulation controller comprises an audible indication presented on the spare computer simulation controller [0037].  
Regarding claim 16, Albouyeh teaches wherein the human-perceptible indication of a spare computer simulation controller comprises a visual indication presented on the spare computer simulation controller [0032].  
Regarding claim 17, Yamada discloses wherein the visual indication comprises illuminating a light bar [“...one of the plurality of LEDs corresponding to the controller type is lit up  ...” 0070]
 Regarding claim 18, Yamada discloses 
responsive to a computer simulation having a first context and the active computer simulation controller having a first voltage [0103-0105; 0096], present a human-perceptible indication of low voltage [0010; 0092; 0106; Fig.10]; and 
.  
     
     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Song et.al.(U.S Patent Application Publication 2010/0135642; hereinafter "Song".
Regarding claim 5, Yamada discloses the limitations outlined in claim 1. However Yamada does not expressly disclose wherein the first context comprises at least one simulation event associated with a period greater than a period of use associated with the first voltage.  

 In the same field of endeavor (e.g. relate to an apparatus capable of playing videos using a battery and displaying available play times of a video taking a remaining battery capacity into account),  Song, teaches, at least one simulation event associated with a period greater than a period of use associated with the first voltage[“the user may not be able to fully view the video for a desired time due to shortage of the battery capacity”, 0005; “For example, if a play time of the video the user desires to view is two hours long but the portable terminal has a remaining battery capacity capable of playing the video for about one hour, then the user is unable to view the entire two-hour video”, 0006; ( i.e the play time event duration exceeding  the period of use of the remaining battery capacity / voltage);  “The video play time controller 110 calculates available play times associated with video reproduction resolutions based on a remaining battery capacity with regard to a video that the user selected based on the information received 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Song. Song’s teaching of selecting an available play time of a video depending on a remaining capacity of a battery will substantially enhance Yamada’s system by displaying the duration of the remaining battery capacity corresponding to the desired play time of the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gollakota, U.S Patent 10,261564, teaches A device configuration application determines a task to be completed prior to an amount of power available from a battery being below a predetermined threshold amount of power. The device configuration application determines one or more new device configuration settings to extend an amount of time that the current amount of power allows device functionality related to the task. 

Shuster et.al.., U.S Patent Application Publication 2015/0323974, teaches determining existing battery level and charge status of a device, comparing the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187